                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


STRIKE 3 HOLDINGS, LLC,

      Plaintiff,
                                           Case No. 18-14005
v.
                                           HON. GEORGE CARAM STEEH
JOHN DOE subscriber assigned IP
Address 99.137.12.112,

     Defendant.
_______________________________/

   ORDER GRANTING PLAINTIFF’S MOTION TO SERVE A THIRD
 PARTY SUBPOENA PRIOR TO A RULE 26(F) CONFERENCE (DOC. 4)

      In this action, Plaintiff Strike 3 Holdings, LLC alleges that Defendant

John Doe violated its copyrights. Currently, Strike 3 can only identify the

Defendant by his or her internet protocol (“IP”) address. On January 7,

2019, Strike 3 filed a motion for leave to serve a third-party subpoena that

seeks John Doe’s name and contact information from his or her internet

service provider (the “ISP”). The court concludes that Strike 3 has shown

good cause for its request to serve a subpoena before the conference of

the parties required by Federal Rule of Civil Procedure 26(f) and before the

court has held its initial scheduling conference under Federal Rule of Civil

Procedure 16.

                                     -1-
     Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to serve

a third-party subpoena (Doc. 4) is GRANTED, as follows:

  1. Strike 3 may serve the ISP with a Rule 45 subpoena commanding the

     ISP to provide Strike 3 with the true name and address of the

     Defendant to whom the ISP assigned an IP address as set forth in

     the Complaint. Strike 3 shall not seek or obtain the telephone

     number or email address of the Defendant. Furthermore, Strike 3

     shall attach to any such subpoena (1) a copy of this Order and (2) a

     copy of the court’s Protective Order that it entered on this date.

  2. Strike 3 may also serve a Rule 45 subpoena in the same manner as

     above on any service provider that is identified in response to a

     subpoena as a provider of Internet services to the Defendant.

  3. If the ISP qualifies as a “cable operator,” as defined by 47 U.S.C. §

     522(5), which states:

           the term “cable operator” means any person or group of
           persons

           (A) who provides cable service over a cable system and directly
              or through one or more affiliates owns a significant interest
              in such cable system, or
           (B) who otherwise controls or is responsible for, through any
              arrangement, the management and operation of such a
              cable system.

     it shall comply with 47 U.S.C. § 551(c)(2)(B), which states:

                                    -2-
           A cable operator may disclose such [personal
           identifying] information if the disclosure is . . . made
           pursuant to a court order authorizing such
           disclosure, if the subscriber is notified of such order
           by the person to whom the order is directed.

     by sending a copy all documents received from Strike 3 to the

     Defendant.

  4. Strike 3 may only use the information disclosed in response to a Rule

     45 subpoena served on the ISP for the purpose of protecting and

     enforcing its rights as set forth in its Complaint.

  5. Until further order of the court, the Defendant shall be identified in all

     public filings in this action as “John Doe.” In addition, until further order

     of the court, no party shall use the name, address, or any other

     identifying contact information of the Defendant in any public filing in

     this case.

  SO ORDERED.

Dated: March 13, 2019

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                      March 13, 2019, by electronic and/or ordinary mail.

                                     s/Marcia Beauchemin
                                         Deputy Clerk


                                            -3-
